Court of Appeals
of the State of Georgia

                                          ATLANTA,               May 25, 2016

The Court of Appeals hereby passes the following order:

A16D0358. MOUSSA DIARRA v. THE STATE.

         Moussa Diarra, pro se, seeks appellate review of the trial court’s order
dismissing as untimely his demand for speedy trial, filed pursuant to OCGA § 17-7-
170.     A defendant has the right to directly appeal from the pre-trial denial of a
statutory speedy trial demand. See Tolbert v. Toole, 296 Ga. 357, 360, n. 7 (767
SE2d 24) (2014).
         Under OCGA § 5-6-35 (j), when a timely application for discretionary appeal
is filed in a case that is subject to direct appeal under OCGA § 5-6-34 (a), but not
subject to discretionary appeal under OCGA § 5-6-35 (a), and the applicant has not
filed a timely notice of appeal, the appellate court has jurisdiction to decide the case
and must grant the application. Accordingly, this application is GRANTED.
         Diarra shall have ten days from the date of this order to file a notice of appeal
with the superior court. OCGA § 5-6-35 (g). The clerk of the superior court is
instructed to include a copy of this order in the appeal record transmitted to this
Court.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta, 05/25/16
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.